      Dated: 12/7/2020




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE: CHERYL JEAN MCVAY                                     CASE NO. 3:17-bk-06835
       174 ARBOR LOOP                                        CHAPTER 13
       ASHLAND CITY TN 37015                                 JUDGE WALKER
             Debtor:
       SSN: xxx-xx-8623


             ORDER GRANTING DEBTOR’S MOTION TO MODIFY PLAN
                         TO SUSPEND PAYMENTS

       Debtor filed a Motion for Suspension due to Covid-19 Job Loss. Notice of said motion

has been given pursuant to LBR 9013-1 and no responses or objections to the motion were filed.

It further appears to the Court that twenty-one (21) days have elapsed since the date of service of

the motion and no responses have been forthcoming from any party in interest.

IT IS ORDERED that the Motion to Modify the Plan to Suspend Payments is granted.

   1. The Debtor’s Chapter 13 plan payment shall be suspended for 60 days.

   2. Any money remitted to the Chapter 13 Trustee by the employer shall be refunded to the

       Debtors.

   3. Debtor will not be able to pay the mortgage during the suspension of payments.

   4. Debtor completed the Trustee’s Financial Management Course on April 19, 2018.

   5. The unsecured creditors will continue to receive a minimum dividend of 100%.

   6. Debtor’s plan payments will remain the same and the plan will extend 2 more months (if

       necessary) to ensure plan completion.




Case 3:17-bk-06835       Doc 96    Filed 12/07/20 Entered 12/07/20 12:03:19             Desc Main
                                   Document     Page 1 of 2
   7. Debtor shall resume payments in accordance with the confirmed Chapter 13 Plan after the

       suspension.

   8. New Employment may cause an increase in the Chapter 13 payment.

   9. 60-day suspension is effective upon the date the Motion is filed.


THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS INDICATED AT
THE TOP OF THE FIRST PAGE




APPROVED FOR ENTRY:


/s/ Mark Podis

Mark Podis #012216
Attorney for Debtor
1161 Murfreesboro Road Ste 300
Nashville, TN 37217
Phone (615) 399-3800
Facsimile (615) 399-9794
E-mail PodisBankruptcy@aol.com




                                                                    This Order has been electronically
                                                                    signed. The Judge's signature and
                                                                    Court's seal appear at the top of the
                                                                    first page.
                                                                    United States Bankruptcy Court.

Case 3:17-bk-06835      Doc 96   Filed 12/07/20 Entered 12/07/20 12:03:19                  Desc Main
                                 Document     Page 2 of 2
